Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 14 June 2021.  These overcome the objection to the drawings and thus all the drawings are acceptable.
Information Disclosure Statement
The Taiwanese and Chinese patent documents cited in the information disclosure statement of 23 June 2021 have been considered with respect to the provided English abstracts. The Office Action from the Taiwanese Patent Office cited in the information disclosure statement of 23 June 2021 has been considered with respect to the provided English translation.
U.S. patent applications publications 2016/0160122 and 2014/0327026 have been cites in the information disclosure statement of 23 June 2021 and in the information disclosure statement of 28 May 2020 and 9 May 2019, respectfully. Since these US patent documents have already been considered and cited in earlier information disclosure statements, they have been crossed off as duplicate citations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/6/21